Matter of Seth (2018 NY Slip Op 02536)





Matter of Seth


2018 NY Slip Op 02536


Decided on April 12, 2018


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: April 12, 2018

[*1]In the Matter of DIVYA SETH, an Attorney. 
(Attorney Registration No. 5572185)

Calendar Date: April 9, 2018

Before: McCarthy, J.P., Egan Jr., Lynch, Aarons and

	 Pritzker, JJ.

Divya Seth, Woodbridge, New Jersey, pro se.
Monica A. Duffy, Attorney Grievance Committee for the Third Judicial Department, Albany, for Attorney Grievance Committee for the Third Judicial Department.

MEMORANDUM AND ORDER
Divya Seth was admitted to practice by this Court in 2018 and lists a business address in Woodbridge, New Jersey with the Office of Court Administration. Seth now seeks leave to resign from the New York bar for nondisciplinary reasons (see  Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [a]). The Attorney Grievance Committee for the Third Judicial Department (hereinafter AGC) advises that it does not oppose Seth's application by correspondence dated April 4, 2018.
Upon reading Seth's affidavit sworn to March 17, 2018 and filed March 20, 2018, and upon reading the correspondence in response by the Chief Attorney for AGC, and having determined that Seth is eligible to resign for nondisciplinary reasons, we grant her application and accept her resignation.
McCarthy, J.P., Egan Jr., Lynch, Aarons and Pritzker, JJ., concur.
ORDERED that Divya Seth's application for permission to resign is granted and her nondisciplinary resignation is accepted; and it is further
ORDERED that Divya Seth's name is hereby stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately, and until further order of this Court (see generally  Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [b]); and it is further
ORDERED that Divya Seth is commanded to desist and refrain from the practice of law in any form in the State of New York, either as principal or as agent, clerk or employee of another; and Seth is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto, or to hold herself out in any way as an attorney and counselor-at-law in this State; and it is further
ORDERED that Divya Seth shall, within 30 days of the date of this decision, surrender to the Office of Court Administration any Attorney Secure Pass issued to her.